DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 11, 2022.  As directed by the amendment: claim(s) 9 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-21 are currently pending in the application.
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art Assad does not disclose “the inner disposable sleeve comprising a conductive hydrogel medium in contact with the electrodes” as recited in claims 1, 20 and 21. The examiner respectfully disagrees. The applicant argues that there is a “single sleeve” however as noted by both the applicant and the examiner in [0049] of Assad there are “snaps for electrode attachments” in order for the electrodes to be attached to the sleeve there are snaps on both the sleeve 104 and snaps on the array of electrodes on the sleeve material which when snapped together will combine two sleeves into one. This portion of the prior art also details that these electrode “fit into” which means that they are inserted into that sleeve which further proves there is more than one sleeve.
The applicant further argues that the material disclosed in prior art Melman would not have been obvious to use in combination with the prior art Assad. The examiner, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Assad (US 2013/0317648 A1) and Mathew (US 2016/0228691 A1).
Regarding claim 1, Assad discloses a device for neuromuscular stimulation (e.g. Fig 1A; [0040]), comprising: a reusable sleeve (e.g. [0040] Fig 1a/b:104); electrodes housed within the reusable sleeve (e.g. [0049]; Fig 2a:102 ); and an inner disposable sleeve comprising a conductive medium in contact with the electrodes (e.g. [0049] an array of wet electrodes can fit on an elastic sleeve material that is snapped into the sleeve of elastic material 104). Assad is silent regarding wherein the conductive 
However, Mathew discloses a bio-medical electrode pad wherein the conductive hydrogel medium comprises a cross-linked alginate polymer or a cross-linked polymeric hydrogel (e.g. [0023] claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Mathew wherein the conductive hydrogel medium comprises a cross-linked polymeric hydrogel for the purpose of substituting the wetting element of the wet electrode with a known hydrogel for the electrode system.
Regarding claim 8, modified Assad discloses wherein the reusable sleeve comprises an accelerometer (e.g. Assad [0015]; Fig 1a:108a an IMU inherently comprises an accelerometer); and is configured for gesture control of devices (e.g. Assad [0015]; [0029]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Melman (US 2012/0288479 A1).
Regarding claim 2, Assad is silent regarding wherein the conductive hydrogel medium comprises a cross-linked alginate polymer.
However, Melman discloses a hydrogel material medium comprising a cross-linked alginate polymer (e.g. abstract; [0005]; [0007; Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of .
Claims 3-5, 10-11, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Kurtz (US 2006/0253167 A1).
Regarding claim 3, modified Assad is silent regarding wherein the reusable sleeve comprises at least two flexible fingers along which the one or more electrodes are located, the flexible fingers extending in the same direction from a first connector, and the conductive hydrogel medium is disposed on each flexible finger.
However, Kurtz discloses a device method and stimulus unit wherein the reusable sleeve comprises at least two flexible fingers along which the one or more electrodes are located (e.g. [0069]-[0070] Fig 4:232 and 432), the flexible fingers extending in the same direction from a first connector (e.g. Fig 4:272; [0046]-[0047]; [0049]), and the conductive hydrogel medium is disposed on each flexible finger (e.g. [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Kurtz wherein the reusable sleeve comprises at least two flexible fingers along which the one or more electrodes are located, the flexible fingers extending in the same direction from a first connector, and the conductive hydrogel medium is disposed on each flexible finger for the purpose of extending the system from not only the arm but also the hand as it already utilizes partial of the system on the hand.
Regarding claim 4, modified Assad is silent regarding wherein each flexible finger includes a conductive circuit layer and an insulating base layer upon which the conductive circuit layer is laid.
However, Kurtz discloses a device method and stimulus unit wherein each flexible finger includes a conductive circuit layer (e.g. [0125] priming or separation layer) and an insulating base layer upon which the conductive circuit layer is laid (e.g. Fig 15:1535; [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Kurtz wherein each flexible finger includes a conductive circuit layer and an insulating base layer upon which the conductive circuit layer is laid for the purpose of protecting the user from unwanted stimulation.
Regarding claim 5, modified Assad discloses wherein each flexible finger includes an insulating cover layer over the conductive circuit layer (e.g. Kurtz Fig 15:1535; [0126]).
Regarding claim 10, modified Assad discloses wherein the reusable sleeve comprises a compression sleeve fabric on which the electrodes comprise conductive polycellulose or silver/carbon-based ink (e.g. Kurtz [0049]).
Regarding claim 11, modified Assad further comprising a conductive pathway including an accelerometer (e.g. Assad [0015]; Fig 1a:108a an IMU inherently comprises an accelerometer
Regarding claim 15, modified Assad discloses wherein the reusable sleeve is in the form of a fingerless glove (e.g. Kurtz Fig 2/4 a fingerless glove does not have a cover over the tip of the fingers which is displayed in Fig 2/4).
Regarding claim 17, modified Assad discloses wherein the reusable sleeve is configured to: cover both a leg portion and a foot portion of a patient (e.g. Assad [0040]; [0048]); and support gait training (Intended use). Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, modified Assad is silent regarding wherein the multiple electrodes are configured to both deliver electrical stimulation and sense a neural signal of a patient. 
However, Kurtz discloses a device method and stimulus unit with both electrode for stimulation (e.g. [0092]-[0093]) and electrodes to sense a neural signal of a patient (e.g. [0083]-[0085]; [0092]-[0093]). 
 Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Assad to incorporate the teachings of Kurtz wherein the multiple electrodes are configured to both deliver electrical stimulation and sense a neural signal of a patient and to make these two electrodes integral for the purpose of simplifying the machine.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Jia (US 2015/0126846 A1).
Regarding claim 6, modified Assad is silent regarding wherein each electrode of the electrodes includes concentric rows of teeth about 200µm to about 300 µm in height.
However, Jia discloses skin screw electrodes wherein each electrode of the electrodes includes concentric rows of teeth about 200µm to about 300 µm in height (e.g. [0041]; [0043]; Figs 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Jia wherein each electrode of the electrodes includes concentric rows of teeth about 200µm to about 300 µm in height for the purpose of providing excellent recording and physical stability (e.g. Jia: abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Nathan (US 2003/0114892 A1).
Regarding claim 7, Assad is silent regarding wherein the reusable sleeve comprises: a rigid shell including two hemicylindrical halves; and a hinge running parallel to a longitudinal axis of the reusable sleeve and joining the two hemicylindrical halves.
Furthermore, Nathan discloses a surface neuroprosthetic device for functional electrical stimulation wherein the reusable sleeve comprises: a rigid shell including two 100; abstract; [0008]-[0009]; [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Nathan wherein the reusable sleeve comprises: a rigid shell including two hemicylindrical halves; and a hinge running parallel to a longitudinal axis of the reusable sleeve and joining the two hemicylindrical halves for the purpose of ensuring continuous and effective contact between the electrode and the surface (e.g. Nathan [0030]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Thramann (US 9,226,535 B1).
Regarding claim 9, modified Assad is silent regarding wherein the reusable sleeve contains bladders that can be filled to expand and push the electrodes against skin.
However, Thramann discloses a garment to facilitate electrode placement for intraoperative monitoring wherein the garment contains bladders that can be filled to expand and push the electrodes against skin (e.g. claim 20). While the prior art Thramann is utilizing needle electrodes which isn’t required in this instant invention we are utilizing the same technique to apply pressure to the location in which the electrode needs to be applied to ensure proper placement of the electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Assad to incorporate the teachings .
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Badower (US 2014/0051044 A1).
Regarding claim 12, modified Assad is silent regarding wherein the reusable sleeve comprises a flexible circuit including electrodes connected by electrode traces that (I) house sensors and (ii) the electrode traces are arranged in a zig-zag pattern.
However, Badower discloses a system to gather EEG data wherein the reusable device comprises a flexible circuit including electrodes connected by electrode traces that (I) house sensors (e.g. Fig 39; [0246]) and (ii) the electrode traces are arranged in a zig-zag pattern (e.g. Fig 34; [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Assad to incorporate the teachings of Badower wherein the reusable sleeve comprises a flexible circuit including electrodes connected by electrode traces that (I) house sensors and (ii) the electrode traces are arranged in a zig-zag pattern for the purpose of utilizing another known method of arranging electrodes.
Regarding claim 13, modified Assad wherein the sensors comprise an accelerometer (e.g. Assad [0015]; Fig 1a:108a an IMU inherently comprises an accelerometer).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Fassih (US 2010/0082088A1).
Regarding claim 14, modified Assad is silent regarding wherein the reusable sleeve comprises conductive fibers and a dry fit material.
However, Fassih discloses wherein the reusable sleeve comprises conductive fibers and a dry fit material (e.g. [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Assad to incorporate the teachings of Fassih wherein the reusable sleeve comprises conductive fibers and a dry fit material for the purpose of utilizing a material that is useable in various life activities.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Fritzsche (US 2015/0202429 A1).
Regarding claim 16, modified Assad is silent regarding wherein the multiple electrodes are woven into the reusable sleeve using conductive threads.
However, Fritsche discloses a device for muscle stimulation wherein the multiple electrodes are woven into the reusable sleeve using conductive threads (e.g. [0021]; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Assad with the teachings of Fritzsche wherein the multiple electrodes are woven into the reusable sleeve using conductive threads for the purpose of getting a flat knit (e.g. [0021]; [0061]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew as applied to claim 1 above, and further in view of Fassid and Fritzsche.
Regarding claim 18, modified Assad is silent regarding wherein the reusable sleeve comprises a shirt configured to deliver electrical stimulation to a backside of a patient.
However, Fassid discloses wherein the electrodes can be held in any garments including a shirt (e.g. [0041]).
Additionally, Fritzsche disclose a device for muscle stimulation in which electrode and stimulation are provided for the front and backside of the user (e.g. [0004]; [0061] Fig 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Fassid and Friztsche wherein the reusable sleeve comprises a shirt configured to deliver electrical stimulation to a backside of a patient for the purpose of applying the stimulation to another portion of the user’s body.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew and Nathan.
Regarding claim 1, Assad discloses a device for neuromuscular stimulation (e.g. Fig 1A; [0040]), comprising: a reusable sleeve (e.g. [0040] Fig 1a/b:104); electrodes housed within the reusable sleeve (e.g. [0049]; Fig 2a:102 ); and an inner disposable sleeve comprising a conductive medium in contact with the electrodes (e.g. [0049] an array of wet electrodes can fit on an elastic sleeve material that is snapped into the sleeve of elastic material 104). Assad is silent regarding wherein the conductive medium is a hydrogel medium; wherein each electrode of the electrodes includes concentric rows of teeth about 200 µm to about 300 µm in height.
However, Mathew discloses a bio-medical electrode pad wherein the conductive medium is a hydrogel medium comprising a cross-linked polymeric hydrogel (e.g. [0023] claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Mathew wherein the conductive hydrogel medium comprises a cross-linked polymeric hydrogel for the purpose of substituting the wetting element of the wet electrode with a known hydrogel for the electrode system.
Furthermore, Jia discloses skin screw electrodes wherein each electrode of the electrodes includes concentric rows of teeth about 200µm to about 300 µm in height (e.g. [0041]; [0043]; Figs 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Jia wherein each electrode of the electrodes includes concentric rows of teeth about 200µm to about 300 µm in height for the purpose of providing excellent recording and physical stability (e.g. Jia: abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Assad in view of Mathew and Nathan.
Regarding claim 1, Assad discloses a device for neuromuscular stimulation (e.g. Fig 1A; [0040]), comprising: a reusable sleeve (e.g. [0040] Fig 1a/b:104); electrodes 102 ); and an inner disposable sleeve comprising a conductive medium in contact with the electrodes (e.g. [0049] an array of wet electrodes can fit on an elastic sleeve material that is snapped into the sleeve of elastic material 104). Assad is silent regarding wherein the conductive medium is a hydrogel medium; wherein the reusable sleeve comprises: a rigid shell including two hemicylindrical halves; and a hinge running parallel to a longitudinal axis of the reusable sleeve and joining the two hemicylindrical halves whereby the two hemispherical halves can be closed onto a user’s limb.
However, Mathew discloses a bio-medical electrode pad wherein the conductive medium is a hydrogel medium comprising a cross-linked polymeric hydrogel (e.g. [0023] claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Mathew wherein the conductive hydrogel medium comprises a cross-linked polymeric hydrogel for the purpose of substituting the wetting element of the wet electrode with a known hydrogel for the electrode system.
Furthermore, Nathan discloses a surface neuroprosthetic device for functional electrical stimulation wherein the reusable sleeve comprises: a rigid shell including two hemicylindrical halves; and a hinge running parallel to a longitudinal axis of the reusable sleeve and joining the two hemicylindrical halves whereby the two hemispherical halves can be closed onto a user’s limb (e.g. Fig 1:100; abstract; [0008]-[0009]; [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Assad to incorporate the teachings of Nathan [0030]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								March 8, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792